NUMBER 13-15-00557-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


               IN RE LOVE ENTERPRISES, L.L.C.,
    LOVE PARTNERSHIP INTERESTS, L.P., AND KENNETH A. LOVE


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Perkes
                   Per Curiam Memorandum Opinion 1

        Relators, Love Enterprises, L.L.C., Love Partnership Interests, L.P., and Kenneth

A. Love, filed a petition for writ of mandamus and motion for emergency relief in the above

cause on November 24, 2015. Through this original proceeding, relators sought to

compel the trial court to vacate its November 23, 2015 order denying relators’ motion to

compel the depositions of John Spellmann, individually and as executor of the estate of

Velma Spellmann, Gerald Lewis Sheehan Jr., Jane Lynn Sheehan Michaels, and Lorene


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
H. Koopmann. Through their emergency motion, relators sought to stay litigation and the

trial of this matter that was currently set for December 7, 2015. Real parties in interest

John Spellmann, individually and as executor of the estate of Velma Spellmann, Gerald

Lewis Sheehan Jr., Jane Lynn Sheehan Michaels, Ralph Koopmann, and Karen M.

Koenig filed a response and objection to relators’ emergency motion for stay. This Court

granted relators’ motion for emergency relief and ordered the trial court proceedings to

be stayed and requested that the real parties in interest, or any others whose interest

would be directly affected by the relief sought, file a response to the petition for writ of

mandamus.

       Relators have now filed a motion to dismiss this original proceeding with prejudice.

According to the motion, the parties have settled and compromised the issues raised in

this original proceeding. Relators thus request that we dismiss this original proceeding

with prejudice.

       The Court, having examined and fully considered relators’ motion to dismiss with

prejudice, is of the opinion that the motion should be granted. Accordingly, the Court

LIFTS the stay previously imposed in this cause, GRANTS relators’ motion to dismiss

with prejudice, and DISMISSES this cause with prejudice. Pending motions, if any, are

DISMISSED as moot. See TEX. R. APP. P. 52.8(a).

       IT IS SO ORDERED.

                                                               PER CURIAM


Delivered and filed the
16th day of December, 2015.




                                                2